DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 in the reply filed on 4/28/2022 is acknowledged.
	Claims 6-8 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UTSUKI et al. (US 2019/0288276).
Regarding claims 1 and 5,
	UTSUKI teaches a liquid composition used to make an insulating layer 13 over an electrode layer 12, [0026]. The insulating layer contains an inorganic particulate 16, [0027]. The inorganic particulate is a metal oxide such as aluminum oxide [0055] with a diameter of 10µm or less [0060].
	UTSUKI does not expressly teach that the liquid composition has a one step-shaped curved with a single inflection point when plotting diffusion coefficient against content of the particles. Applicant’s specification offers the Stokes-Einstein equation for determining diffusion coefficient:

    PNG
    media_image1.png
    43
    172
    media_image1.png
    Greyscale

In the equation, D is diffusion coefficient, KB is the Boltzman constant, T is temperature, η is solvent viscosity and d is particle diameter. Notably, particle concentration (content of the particles) is not part of the equation for diffusion coefficient. Accordingly, diffusion coefficient is not a function of particle concentration which explains the flat portions of the curve in Fig. 1 (region A and B) although it is misleading to state that the Stokes-Einstein equation was used to plot the curve as stated in the specification [0179]. Instead, based on the disclosure, the step change in diffusion coefficient is caused by a “structure transition” which appears to be coagulation/agglomeration of particles. 
The specification provides examples of particles [0047] and solvent [0052]-[0053] used. The specification further notes that no particular shape of particles is required [0055]. Accordingly, the change in diffusion coefficient is attributable increasing concentration of particles which creates the step change to region B of fig. 1. The examples in Tables 1-3 show which concentrations cause the diffusion coefficient change to region B. In every example where the particle has at least 40% by mass results in the step change to region B (examples using LS-10 appear to erroneously flip regions A and B according to the step change in D). Accordingly, it is reasonable to expect any particle content over 40% by mass to similarly create a step change (agglomeration of particles). UTSUKI teaches using at least 80% by mass inorganic particles [0029] in the insulating layer 13 formed over the electrode 12. Therefore, UTSUKI will inherently exhibit the same step change in diffusion coefficient by using the same particles (aluminum oxide) [0055], in the same size [0060], with the same solvent such as water [0071] at a mass% that is higher than 40% by mass.
Regarding claim 3,
	Zeta-potential is the electrical potential at the slipping plane between a particle and solution. The zeta-potential is therefore an empirical measurement based upon the particle and solution used (applicant’s disclosure refers to measuring with an ELSZ-2 plus machine). In particular the particle size and ionic strength of the particle is important. Different models (Huckler and Smoluchowski) are used to calculate zeta potential for small vs large κa, where 1/κ is double layer thickness (Stern layer and diffuse layer) and a is particle diameter. In fact, the empirical model for zeta-potential depends on the zeta-potential itself (Overbeek models).
	Due to the nature of zeta potential, it is difficult to say with certainty what the zeta-potential of a particular particle and solvent will be without measuring it (not to mention how zeta-potential would change with other components added to the solvent). Accordingly, the examiner can only infer that the same material particles (Al2O3) of the same size (D90 of 5µm or less) and in the same solution (water, see applicant’s specification [0052]-[0053]) will inherently have the same zeta potential.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over UTSUKI et al. (US 2019/0288276).
Regarding claim 2, 
	UTSUKI teaches using particles with a size of 10µm or less and preferably 3µm or less [0060].. However, the reference does not expressly teach the D90 particle distribution of 5µm or less (i.e. 10% of particles larger than 5µm). However, the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over UTSUKI et al. (US 2019/0288276) in view of BRUINSMA et al. (US 2017/0362456).
Regarding claim 4,
Liquid composition in UTSUKI includes a resin [0026] that can be an acrylic resin or polyimide [0061]. An imide group is analogous to an acid anhydride group where the central heteroatom is nitrogen instead of oxygen. For acid anhydrides, applicant’s disclosure only provides examples of maleic anhydride in the examples. In contrast, the disclosure provides several acrylic resins [0069]. For example polyhydroxyethyl methacrylate (when n is 1):

    PNG
    media_image2.png
    184
    131
    media_image2.png
    Greyscale

	UTSUKI teaches a dispersing agent that includes similar compounds to acid anhydrides (acrylics and imides) but does not expressly teach a resin with acid anhydride components. However, BRUINSMA teaches that when using a dispersant for metal oxide pigment (particles) abstract. A resin dispersant can be used such as styrene-maleic anhydride co-polymer in addition to acrylics [0024]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin with acid anhydride in place of an acrylic polymer as a simple substitution of known dispersant resins used with metal oxide particles/pigment.
	In addition, the changing polymer dispersant in examples 4-15 appears to indicate that polycarboxylic acid (SC-0708A) which is similar to polyacrylic acid is equivalent to the acid anhydride polymers (polymer dispersant 1-3 use maleic anhydride), see specification [0186]-[0188].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712